EXHIBIT 10.5
FOURTH AMENDMENT TO CREDIT AGREEMENT
This FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 5, 2016 (this
"Amendment"), modifies that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS
INC., a Delaware corporation (the "Borrower"), each Domestic Subsidiary of the
Borrower from time to time party thereto as a Guarantor, each lender from time
to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the "Administrative Agent"), Swing Line Lender and L/C Issuer.  Capitalized
terms used herein and not defined shall have the meaning assigned to such terms
in the Credit Agreement.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Administrative Agent and each of the undersigned Lenders are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained here, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1. Amendment to Credit Agreement. Section 7.06 (Restricted Payments) is
hereby amended and modified by restating clause (d) set forth therein in its
entirety as follows:


"(d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase, redeem or
otherwise acquire its common Equity Interests issued by it pursuant to stock
repurchase programs entered into by the Borrower from time to time in the
ordinary course of business, provided, however, that the aggregate amount of
Restricted Payments made pursuant to this Section 7.06(d) shall not exceed
$75,000,000 per calendar year;"
Section 2. Conditions Precedent.  This Amendment shall become effective as of
the date first written above (the "Effective Date") upon the satisfaction of the
following conditions precedent:
(a) Documentation.  Administrative Agent shall have received all of the
following, in form and substance satisfactory to Administrative Agent:
(i)
a fully-executed and effective Amendment executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders; and

(ii)
such additional documents, instruments and information as Administrative Agent
may reasonably request in connection with the transactions contemplated hereby.

(b) No Default.  On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or an Event of Default.
Section 3. Representations and Warranties; Reaffirmation of Grant.  Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the date hereof and after giving effect to this Amendment: (a) all
representations and warranties of the Borrower and each other Loan Party set
forth in the Credit Agreement and in any other Loan Document are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), (b) no Default or Event of Default has
occurred and is continuing, (c) the Credit Agreement and all other Loan
Documents are and remain legally valid, binding obligations of the Loan Parties
party thereto, enforceable against each such Loan Party in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
and other laws applicable to creditors' rights generally and subject to general
principles of equity, and (d) the provisions of the Collateral Documents to
which such Loan Party is a party are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject only to Liens permitted by Section 7.01
of the Credit Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein do and shall continue to secure the
payment of all Obligations as set forth in such respective Collateral
Documents.  Each Loan Party hereby reaffirms its grant of a security interest in
the Collateral to the Administrative Agent for the benefit of the Secured
Parties, as security for the payment and performance in full of the Obligations.


Section 4. Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other Loan Document shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.


Section 5. Amendment as Loan Document.  This Amendment constitutes a "Loan
Document" under the Credit Agreement.  Accordingly, it shall be an immediate
Event of Default under the Credit Agreement if any representation, warranty,
certification or statement of fact made by any Loan Party under or in connection
with this Amendment shall have been incorrect or misleading in any material
respect when made or deemed made.


Section 6. Costs and Expenses.  The Borrower shall pay not later than ten (10)
Business Days after invoiced all reasonable out-of-pocket costs and expenses of
the Administrative Agent (including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent) incurred in connection
with the preparation, negotiation, execution and delivery of this Amendment, in
each case, in accordance with Section 10.04 of the Credit Agreement.


Section 7. Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


Section 8. Execution.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.


Section 9. Limited Effect.  This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be an amendment or waiver
of any rights or remedies that the Administrative Agent or any Lender may have
under the Credit Agreement or under any other Loan Document (in each case,
except as expressly set forth herein) or under Law, and shall not be considered
to create a course of dealing or to otherwise obligate in any respect the
Administrative Agent or any Lender to execute similar or other amendments or
waivers or grant any amendments or waivers under the same or similar or other
circumstances in the future.


Section 10. Ratification by Guarantors.  Each of the Guarantors acknowledges
that its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein.  Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor's Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor's Guaranty or any other Loan Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects.  Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 10.
Section 11. Spin-Off Transaction.  Pursuant to that certain Consent and
Agreement Regarding Proposed Spin-Off Transaction, dated February 26, 2016 (the
"Spin-Off Consent"), among the Borrower, the Guarantors party thereto, the
Administrative Agent and the Lenders, the Borrower hereby acknowledges and
certifies that, concurrently with the effectiveness of distribution of the
equity interests of the Aptevo Therapeutics Inc. to the shareholders of the
Borrower, the following Subsidiaries of the Borrower (that were formerly Loan
Parties) have been transferred to Aptevo Therapeutics Inc. pursuant to the
Proposed Spin-Off Transaction (as such term is defined in the Spin-Off Consent):
(i) Emergent Product Development Seattle, LLC, a Delaware corporation, and (ii)
Aptevo BioTherapeutics LLC, a Delaware limited liability company (collectively,
the "Specified Entities").  In connection with the Proposed Spin-Off
Transaction, the Borrower requested that the Administrative Agent release each
Specified Entity from its obligations under the Guaranty and release the Lien in
favor of the Administrative Agent on the assets of each Specified Entity, and
the undersigned Lenders hereby acknowledge and ratify such releases.  The
Borrower has further requested that the Lenders waive the requirements of the
Collateral Documents with respect to actions required to be taken with respect
to the Specified Promissory Note (as such term is defined in the Spin-Off
Consent), including, the requirement that such Specified Promissory Note be
delivered to the Agent, and the undersigned Lenders hereby agree to waive such
requirements with respect to the Specified Promissory Note.  The Loan Parties
hereby acknowledge and confirm that, after giving effect to the consummation of
the Proposed Spin-Off Transaction, the Loan Parties are in compliance with the
requirements of Section 6.12 of the Credit Agreement.  Each of the Loan Parties
agrees and acknowledges that notwithstanding the effectiveness of the Proposed
Spin-Off Transaction, such Loan Party's Guaranty shall remain in full force and
effect without modification thereto and such Loan Party's grant of a Lien on the
Collateral to secure the Obligations shall remain in full force and effect, and
each are hereby ratified, confirmed and affirmed in all respects.


[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BORROWER:


EMERGENT BIOSOLUTIONS INC.




By:    /s/ Robert G. Kramer 
Name: Robert G. Kramer
Title: Senior Vice President, CFO & Treasurer


GUARANTORS:
EMERGENT BIODEFENSE OPERATIONS LANSING LLC


EMERGENT COMMERCIAL OPERATIONS FREDERICK INC.


EMERGENT INTERNATIONAL INC.


EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC.


EMERGENT EUROPE INC.


EMERGENT PROTECTIVE PRODUCTS USA INC.




By:    /s/ Robert G. Kramer 
Name: Robert G. Kramer
Title: Treasurer


CANGENE BIOPHARMA LLC




By:    /s/ Michael R. Darling 
Name: Michael R. Darling
Title: Treasurer



--------------------------------------------------------------------------------



GUARANTORS (cont'd):


400 PROFESSIONAL LLC




By:    /s/ Robert G. Kramer 
Name: Robert G. Kramer
Title: Vice President




EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC




By:    /s/ Robert G. Kramer 
Name: Robert G. Kramer
Title: Executive Manager


EMERGENT VIROLOGY LLC




By:    /s/ Robert G. Kramer 
Name: Robert G. Kramer
Title: Treasurer


CANGENE PLASMA RESOURCES, INC.




By:    /s/ Robert G. Kramer 
Name: Robert G. Kramer
Title: Treasurer


ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.




By:    /s/ Linda Alto 
Name: Linda Alto
Title: SVP



--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender




By:    /s/ Linda Alto 
Name: Linda Alto
Title: SVP


JPMORGAN CHASE BANK, N.A.




By:    /s/ Anthony Galea 
Name: Anthony Galea
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Steven Day 
Name: Steven Day
Title: Vice President



